Citation Nr: 1225524	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985 and from June 1991 to December 1991, and had additional service in the National Guard and Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued the prior denial of service connection for bilateral hearing loss.  This matter also comes to the Board on appeal from a June 2008 rating decision denying service connection for a bilateral foot disorder, which was decided by the RO in St. Petersburg, Florida, and issued by the RO in Montgomery, Alabama.

As relevant to the Veteran's application to reopen her claim of entitlement to service connection for bilateral hearing loss, the Board has considered the applicability of 38 C.F.R. § 3.156(c) (2011) in light of the Veteran's submission of select service treatment records after the issuance of the May 2005 rating decision, which initially denied the Veteran's claim.  However, as the records she submitted are copies of service treatment records that had been associated with the claims file when VA first decided the claim, a de novo review of the Veteran's claim without consideration of new and material evidence is unwarranted.  As such, this claim has been characterized as shown on the first page of this decision.  In this regard, the Board acknowledges that, at the time of the Veteran's hearing before the undersigned, such issue was characterized as a service connection claim.  As the Board herein reopens the claim, there is no prejudice to the Veteran as the result of the prior mischaracterization of such issue.   

In September 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  She also provided testimony before the undersigned Acting Veterans Law Judge at a travel board hearing in April 2012.  Transcripts of both hearings have been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in May 2005, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  Evidence added to the record since the final May 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a November 2008 substantive appeal and other documents of record, the Veteran contends that her current bilateral hearing loss was caused by noise exposure in service.  She further asserted that this conclusion is supported by her physicians.  Additionally, in an August 2010 letter, the Veteran contends that she began experiencing constant pain in her ears during service.

At her September 2011 DRO hearing, the Veteran asserted that she was exposed to noise from missiles, ships, rail, and shipping ammunition, all without hearing protection, during service.  See DRO transcript, p. 8.  She stated that this aggravated her hearing loss.  Id. at p. 8.  The Veteran asserted that she started experiencing a hearing problem on March 5, 1988, when it was diagnosed in her physical examination.  Id. at p. 7.

At her April 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran asserted that, during service, she was exposed to noise when shipping ammunition by rail, convoy, plane, and ship.  See transcript, p. 5.  She stated that she only saw civilian doctors for her hearing loss between 1979 and 1985, and was treated with eardrops and other over-the-counter medication.  Id. at pp. 3-5.  The Veteran asserted that her hearing loss was first documented at a physical examination during active duty for training in 1988.  Id. at p. 3.  She further indicated that her private physician had related her hearing loss to her military noise exposures.  Id. at pp. 5-6.  The Veteran also stated that her 26 years of either reserve service or active duty service caused her hearing loss.  Id. at p. 7.  She reported that she has had hearing loss since service, and that it is unchanged or worse.  Id. at pp. 18-19.  Therefore, the Veteran claims that service connection for bilateral hearing loss is warranted.


Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between her current hearing loss and a disability or injury she suffered while she was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a May 2005 rating decision in which the RO found that bilateral hearing loss neither occurred in nor was caused by service.  The May 2005 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the May 2005 rating decision, the RO considered the Veteran's available service personnel records; incomplete National Guard records dated February 28, 1984 through September 16, 1997; treatment records from the Biloxi VAMC dated February 11, 2005 through April 4, 2005; a March 2005 VA audiological examination; and the Veteran's statements.  Photocopies of the Veteran's service treatment records, as well as available service treatment records furnished by the National Personnel Records Center (NPRC), were also of record at the time of the May 2005 rating decision.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In May 2005, the Veteran was advised of the decision and her appellate rights. However, no further communication regarding her claim of entitlement to service connection for bilateral hearing loss was received until November 2006, when VA received her application to reopen such claim.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the May 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen her claim of entitlement to service connection for bilateral hearing loss in November 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2005 rating decision, additional evidence consisting of private treatment records, a September 2008 VA audiological examination, and the Veteran's statements, including her testimony at the September 2011 DRO hearing and April 2012 hearing before the undersigned Acting Veterans Law Judge, has been received.  These records include multiple audiograms and diagnoses of hearing loss; an opinion by private clinicians relating the Veteran's hearing loss to her service, dated September 2007 and August 2010; and the Veteran's own statements that she has been experiencing hearing loss ever since she was exposed to acoustic trauma from shipping ammunition without access to hearing protection in service.  The Board notes that the photocopies of service treatment records which the Veteran submitted after the May 2005 rating decision are duplicative of the photocopied records submitted prior to the May 2005 decision.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's bilateral hearing loss may be related to noise exposure in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for bilateral hearing loss.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes that it is unable to grant such benefit on the aforementioned September 2007 private clinician's opinion relating the Veteran's hearing loss to her service because it relies on uncertain facts.  Specifically, the clinician wrote that the Veteran reported experiencing hearing loss as far back as 1992.  However, the current record does not show that the Veteran was serving on active duty or ACDUTRA in 1992.  Furthermore, a March 1988 record indicates that the Veteran had hearing loss.  Likewise, the Board cannot rely on the August 2010 private opinion, which reflects that that, while the Veteran has a conductive component to her hearing loss, there was a baseline sensory loss that could have been exacerbated by noise exposure, as such is speculative in nature.  See 38 C.F.R. § 3.102 (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).

Similarly, the Board is unable to rely on the September 2008 VA examiner's opinion that the Veteran's bilateral hearing loss is not caused by or a result of military noise exposure because it is incomplete.  Specifically, although the examiner explained that the Veteran's low frequency hearing loss is not indicative of noise exposure, she further stated that the Veteran exhibited low frequency hearing loss in the military and on today's hearing evaluation.  The Board notes that, although the Veteran has asserted that her hearing loss resulted from noise exposure, any hearing loss which began in service and continues to the date of her claim may be subject to service connection, even if it resulted from something other than noise exposure.  38 C.F.R. § 3.303.  In this case, further comment is required in order to determine whether the Veteran's low frequency hearing loss began during active service, or ACDUTRA, and, if so, whether it is related to her current hearing loss.  

Additionally, the September 2008 VA examination report is incomplete because the examiner did not state whether the Veteran had a pre-existing hearing loss which was aggravated in service.  At her September 2011 DRO hearing, the Veteran asserted that noise exposure in service aggravated her hearing loss.  See DRO transcript, p. 8.  The Board recognizes that the Veteran's assertion of aggravation was made after the September 2008 VA examination.  Nevertheless, the Court has determined that an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen v. Brown, 7 Vet.App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")  Therefore, an opinion is needed regarding whether the Veteran had hearing loss that pre-existed her ACDUTRA or second period of active duty and, if so, whether such was aggravated.

With respect to the claim for entitlement to service connection for a bilateral foot disorder, the Veteran asserted at her September 2011 DRO hearing that she had sustained a bilateral foot injury prior to service, but she aggravated it "when I was in the Gulf War."  See DRO transcript, p. 2.  The Veteran stated that was loading and unloading cargo and she "g[o]t stuck sometimes between...the railroad tracks," after which her foot and ankle became swollen.  Id. at p. 2.  The Veteran alleged that she has been seeing a doctor for her bilateral foot condition since 1988, and that it is "still ongoing as of now."  Id. at p. 3.

At her April 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran reported that "problems with my feet were first diagnosed in 1992."  See transcript, p. 8.  She also reported that she first saw a doctor for her bilateral foot pain in approximately 2006.  Id. at p. 17.  The Veteran further alleged that:

[I]n June of '91, my unit was mobilized we went to Saudi Arabia.  And my job there was...loading ships and ammunition....And I started to have problems with my feet again standing on them, because we worked 12 hour shifts, six days a week.  And I went to sick call for that, and it was also during the same time period when I had a lot of duties where I injured my leg, hip, and all....Now I was able to get a copy of the line of duty that shows, you know, my other injuries, which is here from Saudi Arabia.  But I don't have that specific one where I went on sick call for my feet.  See transcript, p. 9.

The Veteran reported that she had been unable to locate the line of duty determination for her bilateral foot injury in service.  Id. at p. 9.  She also reported that she had a bilateral foot problem prior to service, but "it became worse.  I guess wearing boots everyday for that entire period, I would say that it aggravated it."  Id. at p. 16.  The Veteran alleged that she has been experiencing foot pain since service.  Id. at pp. 16-17.  She noted that she continues to receive treatment for her bilateral foot problems.  Id. at p. 11.  Additionally, the Veteran reported that a VA foot doctor in Mississippi whom she has been seeing since 2006 opined that her current bilateral foot disorders are a progression of her complaints on active duty.  Id. at pp. 11-12.

The Board notes that the RO's July 2010 Statement of the Case includes a reference to a VA examination of the Veteran's bilateral foot condition dated April 23, 2010 at the Biloxi VAMC.  However, while the April 1, 2010 request for that examination is of record, the VA examination report itself is missing from the record.  On remand, that April 2010 bilateral foot VA examination report should be added to the Veteran's claims file.  After obtaining such VA examination, the AOJ should review it in light of any additionally received evidence and the Veteran's contentions that she aggravated a pre-existing foot disorder during service and take any necessary action, to include obtaining a new VA examination or addendum opinion if deemed warranted. 

With respect to both claims, the Board notes that the photocopies of the Veteran's service treatment records which she has submitted to VA appear to have been significantly altered to support her claims for service connection.  For example, on one copy of her November 1991 Report of Medical History, the Veteran checked "DON'T KNOW" to the question of whether she had hearing loss.  By contrast, on another copy of the same document, the checkmark in the "DON'T KNOW" box was whited-out, and a new checkmark appears next to the box for "YES," which was highlighted and starred.  Similarly, in that November 1991 Report of Medical History, the Veteran scratched out a checkmark indicating that she did not have foot trouble, and instead checked a box indicating that she did not know whether she had foot trouble.  Likewise, in one copy of her September 1997 Report of Medical History, the Veteran scratched out a checkmark in a box indicating that she did not have foot trouble, and checked the box indicating that she did have foot trouble.  However, in another copy of her September 1997 Report of Medical History, she not only scratched out the checkmark indicating that she did not have foot trouble, but also checked the "YES" box and attempted to change the checkmark in the "NO" box into a "y" for the written word "yes."  Moreover, both copies of the Veteran's September 1997 Report of Medical History include scratch-outs of the checkmarks in the "NO" box for hearing loss, and additions of checkmarks in the "YES" box.  However, in one of the two copies the "NO" checkmark is again changed into a "y" for the word "yes," whereas in the other copy the word "yes" is written on the left side of the box.

Alteration of service treatment records can have significant consequences, including but not limited to findings of reduced credibility in the Veteran's statements.  On remand, the AOJ should obtain the Veteran's original service treatment records from the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate source.

Additionally, the AOJ should contact the service department, NPRC, RMC, or any other appropriate source to obtain the line of duty determination regarding the Veteran's bilateral foot injury, which she alleged is missing from her records.  See transcript, p. 9.   

The AOJ should also contact the service department, NPRC, RMC, or any other appropriate source to obtain the Veteran's precise dates of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated her for her bilateral hearing loss and bilateral foot disorder, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Biloxi, Mississippi, VA Medical Center dated from August 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should specifically request the following records from the service department, NPRC, RMC, or any other appropriate source:

(a) the Veteran's original service treatment records, including from active duty, ACDUTRA and INACDUTRA in the National Guard and Reserves;

(b) the Veteran's precise dates of active service, ACDUTRA, and INACDUTRA; and

(c) the line of duty determination for the Veteran's bilateral foot injury, as described in her hearing before the undersigned Acting Veterans Law Judge at p. 9.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her bilateral hearing loss and bilateral foot disorder, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Biloxi, Mississippi, VA Medical Center dated from August 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, a copy of the Veteran's VA examination of her bilateral foot condition at the Biloxi VAMC, dated April 23, 2010, as referenced in the RO's July 2010 Statement of the Case, should be obtained for consideration in the Veteran's appeal.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of her claimed bilateral hearing loss.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The AOJ should include the dates of all periods of active duty, ACDUTRA, and INACDUTRA in its request for a medical examination.

As relevant to the Veteran's first period of active duty from October 1982 to October 1985, did the Veteran's bilateral hearing loss clearly and unmistakably pre-exist her entry into active duty in October 1982?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in the underlying pathology during such period of service, i.e., was not aggravated?
 
If there was an increase in severity of the Veteran's bilateral hearing loss during such period service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss was incurred in the Veteran's first period of active duty service from October 1982 to October 1985?

As relevant to the Veteran's second period of active duty from June 1991 to December 1991, did the Veteran's bilateral hearing loss clearly and unmistakably pre-exist her entry into active duty in June 1991?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in the underlying pathology during such period of service, i.e., was not aggravated?
 
If there was an increase in severity of the Veteran's bilateral hearing loss during such period service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss was incurred in the Veteran's second period of active duty service from June 1991 to December 1991?

As relevant to the Veteran's periods of ACDUTRA and INACDUTRA, is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss was incurred in or aggravated by such service?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of her audiological testing.  The examiner should also consider and address the September 2007 private treatment record, the September 2008 VA examination report, and the August 2010 private treatment record.  He or she should reconcile their findings with such opinions.  The rationale for any opinion offered should be provided.

4.  After obtaining the April 2010 VA examination pertaining to the Veteran's claim for service connection for a bilateral foot disorder, the AOJ should review it in light of any additionally received evidence and the Veteran's contentions that she aggravated a pre-existing foot disorder during service and take any necessary action, to include obtaining a new VA examination or addendum opinion if deemed warranted.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


